EXHIBIT 10.29

NON-QUALIFIED STOCK OPTION AGREEMENT

AGREEMENT made as of the                  day of                         , 2007,
by and between Movie Star, Inc., a New York corporation (the ‘‘Company’’), and
Performance Enhancement Partners, LLC (the ‘‘Consultant’’).

WHEREAS, effective on                             , 2007 (the ‘‘Grant Date’’),
pursuant to the terms and conditions of the Company’s 2000 Performance Equity
Plan (the ‘‘Plan’’), the Board of Directors of the Company (the ‘‘Committee’’)
authorized the grant to the Consultant of an option (the ‘‘Option’’) to purchase
an aggregate of 275,000 shares of the authorized but unissued Common Stock of
the Company, $.01 par value (the ‘‘Common Stock’’), conditioned upon the
Consultant’s acceptance thereof upon the terms and conditions set forth in this
Agreement and subject to the terms of the Plan; and

WHEREAS, the Consultant desires to acquire the Option on the terms and
conditions set forth in this Agreement.

IT IS AGREED:

1.    Grant of Stock Option.    The Company hereby grants the Consultant the
Option to purchase all or any part of an aggregate of 275,000 shares of Common
Stock (the ‘‘Option Shares’’) on the terms and conditions set forth herein and
subject to the provisions of the Plan.

2.    Non-Qualified Stock Option.    The Option represented hereby is not
intended to be an Option which qualifies as an ‘‘Incentive Stock Option’’ under
Section 422 of the Internal Revenue Code of 1986, as amended.

3.    Exercise Price.    The exercise price of the Option shall be
$                 per share [insert Fair Market Value (as defined in plan) on
closing date of merger], subject to adjustment as hereinafter provided.

4.    Exercisability.    This Option is exercisable, subject to the terms and
conditions of the Plan, as follows: the right to purchase 75,000 of the Option
Shares shall be exercisable on and after the Grant Date, and the right to
purchase 100,000 of the Option Shares shall be exercisable on and after each of
January 3, 2008 and July 26, 2008. After a portion of the Option becomes
exercisable, it shall remain exercisable except as otherwise provided herein,
until the close of business on the day immediately preceding the fifth
anniversary of the Grant Date (the ‘‘Exercise Period’’).

5.    Effect of Termination of Engagement.    Except as otherwise provided
below, if the Consultant’s engagement with the Company terminates for any
reason, the portion of the Option not yet exercisable on the date of termination
of employment shall immediately expire. The portion of the Option which is
exercisable on the date of termination of the Consultant’s engagement with the
Company shall be exercisable by the Consultant at any time during the ninety
(90) day period following the termination of the engagement; provided, however,
that (i) if the Consultant’s engagement is terminated as a result of the
‘‘disability’’ (as defined in the Consulting Agreement, dated as of
April 9, 2007, between the Company and Consultant (‘‘Consulting Agreement’’)) of
Peter G. Cole (‘‘Cole’’), then the Consultant’s right to exercise the Option
shall terminate on the day preceding the first anniversary of the date of
termination by reason of such disability; (ii) if the Consultant’s engagement
with the Company is terminated because of Cole’s death (or if Cole’s death
occurs within ninety (90) days after termination of the Consultant’s engagement
for reasons other than those set forth in clause (i) above), then the Option
shall be exercisable by the Consultant’s personal representative or heirs, as
the case may be, within one year after the date of Cole’s death if and to the
extent that it was exercisable at the date of the termination of the engagement;
(iii) if Consultant’s engagement with the Company is terminated by the Company
without ‘‘Cause’’ as defined in the Consulting Agreement or is terminated by
Consultant for ‘‘Good Reason’’ as defined in the Consulting Agreement, then the
portion of the Option which is exercisable on the date of termination and any
additional portion of the Option which would have become exercisable if the
engagement had


--------------------------------------------------------------------------------


continued shall become immediately exercisable and shall continue to be
exercisable thereafter, absent the death of Cole (in which case the Option shall
be exercisable by the Consultant’s personal representative or heirs, as the case
may be, within one year after the date of Cole’s death), until the close of
business on the day immediately preceding the fifth anniversary of the Grant
Date; and (iv) if Consultant’s engagement with the Company is terminated for
‘‘Cause’’ as defined in the Consulting Agreement, then the portion of the Option
that was exercisable on the date of termination shall also immediately expire.

6.    Withholding Tax.    Not later than the date as of which an amount first
becomes includible in the gross income of the Consultant for Federal income tax
purposes with respect to the Option, the Consultant shall pay to the Company, or
make arrangements satisfactory to the Committee regarding the payment of, any
Federal, state and local taxes of any kind required by law to be withheld or
paid with respect to such amount (‘‘Withholding Tax’’). The obligations of the
Company under the Plan and pursuant to this Agreement shall be conditional upon
such payment or arrangements with the Company and the Company shall, to the
extent permitted by law, have the right to deduct any Withholding Taxes from any
payment of any kind otherwise due to the Consultant from the Company.

7.    Adjustments.

7.1    In the event of a stock split, stock dividend, combination of shares, or
any other similar change in the Common Stock of the Company as a whole, the
Board of Directors of the Company shall make equitable, proportionate
adjustments in the number and kind of shares covered by the Option and in the
option price hereunder.

7.2    In the event of any reclassification or reorganization of the outstanding
shares of Common Stock other than a change covered by Section 7.1 or that solely
affects the par value of such shares of Common Stock, or in the case of any
merger or consolidation of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or reorganization
of the outstanding shares of Common Stock), the Consultant shall have the right
thereafter (until the expiration of the right of exercise of this Option) to
receive upon the exercise hereof after such event, for the same aggregate
Exercise Price payable hereunder immediately prior to such reclassification,
reorganization, merger or consolidation, the amount and kind of consideration
receivable by a holder of the number of shares of Common Stock of the Company
obtainable upon exercise of this Option immediately prior to such event. The
provisions of this Section 7.2 shall similarly apply to successive
reclassifications, reorganizations, mergers or consolidations, sales or other
transfers.

8.    Method of Exercise.

8.1    Notice to the Company.    The Option shall be exercised in whole or in
part by written notice in substantially the form attached hereto as Exhibit A
directed to the Company at its principal place of business accompanied by full
payment as hereinafter provided of the exercise price for the number of Option
Shares specified in the notice and of the Withholding Taxes, if any.

8.2    Delivery of Option Shares.    The Company shall deliver a certificate for
the Option Shares to the Consultant as soon as practicable after payment
therefor.

8.3    Payment of Purchase Price.    The Consultant shall make cash payments by
certified or bank check, in each case payable to the order of the Company; the
Company shall not be required to deliver certificates for Option Shares until
the Company has confirmed the receipt of good and available funds in payment of
the purchase price thereof and of the Withholding Taxes, if any.

9.    Nonassignability.    The Option shall not be assignable or transferable
except by will or by the laws of descent and distribution in the event of the
death of the Consultant. No transfer of the Option by the Consultant by will or
by the laws of descent and distribution shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of the

2


--------------------------------------------------------------------------------


will and such other evidence as the Company may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions of the Option.

10.    Company Representations.    The Company hereby represents and warrants to
the Consultant that:

(i)    the Company, by appropriate and all required action, is duly authorized
to enter into this Agreement and consummate all of the transactions contemplated
hereunder; and

(ii)    the Option Shares, when issued and delivered by the Company to the
Consultant in accordance with the terms and conditions hereof, will be duly and
validly issued and fully paid and non-assessable.

11.    Consultant Representations.    The Consultant hereby represents and
warrants to the Company that:

(i)    it is acquiring the Option and shall acquire the Option Shares for its
own account and not with a view towards the distribution thereof;

(ii)    it has received a copy of all reports and documents required to be filed
by the Company with the Commission pursuant to the Exchange Act within the last
24 months and all reports issued by the Company to its shareholders;

(iii)    it understands that it must bear the economic risk of the investment in
the Option Shares, which cannot be sold by it unless they are registered under
the Securities Act of 1933 (the ‘‘1933 Act’’) or an exemption therefrom is
available thereunder and that the Company is under no obligation to register the
Option Shares for sale under the 1933 Act;

(iv)    it has had both the opportunity to ask questions and receive answers
from the officers and directors of the Company and all persons acting on its
behalf concerning the terms and conditions of the offer made hereunder and to
obtain any additional information to the extent the Company possesses or may
possess such information or can acquire it without unreasonable effort or
expense necessary to verify the accuracy of the information obtained pursuant to
clause (ii) above;

(v)    it is aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;
and

(vi)    in the absence of an effective registration statement under the 1933
Act, the certificates evidencing the Option Shares shall bear the following
legend:

‘‘The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.’’

12.    Restriction on Transfer of Option Shares.    Anything in this Agreement
to the contrary notwithstanding, the Consultant hereby agrees that it shall not
sell, transfer by any means or otherwise dispose of the Option Shares acquired
by it without registration under the 1933 Act, or in the event that they are not
so registered, unless (i) an exemption from the 1933 Act registration
requirements is available thereunder, and (ii) the Consultant has furnished the
Company with notice of such proposed transfer and the Company’s legal counsel,
in its reasonable opinion, shall deem such proposed transfer to be so exempt.

13.    Miscellaneous.

13.1    Notices.    All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other. Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.

3


--------------------------------------------------------------------------------


13.2     Plan Paramount; Conflicts with Plan.    This Agreement and the Option
shall, in all respects, be subject to the terms and conditions of the Plan,
whether or not stated herein. In the event of a conflict between the provisions
of the Plan and the provisions of this Agreement, the provisions of the Plan
shall in all respects be controlling.

13.3    Stockholder Rights.    The Consultant shall not have any of the rights
of a shareholder with respect to the Option Shares until such shares have been
issued after the due exercise of the Option.

13.4    Waiver.    The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

13.5    Entire Agreement.    This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof. This Agreement
may not be amended except by writing executed by the Consultant and the Company.

13.6    Binding Effect; Successors.    This Agreement shall inure to the benefit
of and be binding upon the parties hereto and, to the extent not prohibited
herein, their respective heirs, successors, assigns and representatives. Nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties hereto and as provided above, their respective heirs,
successors, assigns and representatives any rights, remedies, obligations or
liabilities.

13.7    Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to choice of
law provisions.

13.8    Headings.    The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] CONSULTANT: [spacer.gif]
[spacer.gif]   PERFORMANCE ENHANCEMENT
PARTNERS, LLC [spacer.gif] [spacer.gif] MOVIE STAR, INC.
By:                                                                       
[spacer.gif] [spacer.gif]
By:                                                                   
        Peter G. Cole,
        Sole Member [spacer.gif] [spacer.gif]         Thomas Rende
        Chief Financial Officer [spacer.gif]

[spacer.gif] [spacer.gif] Address:      
    
    

5


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF NOTICE OF EXERCISE OF OPTION

DATE

Movie Star, Inc.
1115 Broadway
11th Floor
New York, New York 10010

Attention:   The Board of Directors

Re:    Purchase of Option Shares

Gentlemen:

In accordance with the Stock Option Agreement dated as of                     ,
2007 (‘‘Agreement’’) with Movie Star, Inc. (the ‘‘Company’’), the undersigned
hereby irrevocably elects to exercise the right to purchase                     
shares of the Company’s common stock, par value $.01 per share (‘‘Common
Stock’’), which are being purchased for investment and not for resale.

As payment for these shares, enclosed is a certified or bank check payable to
Movie Star, Inc. in the sum of $                     .

I hereby represent, warrant to, and agree with, the Company that

(i)    I acquired the Option and shall acquire the Option Shares for my own
account and not with a view towards the distribution thereof;

(ii)    I have received a copy of all reports and documents required to be filed
by the Company with the Commission pursuant to the Exchange Act within the last
24 months and all reports issued by the Company to its stockholders;

(iii) I understand that I must bear the economic risk of the investment in the
Option Shares, which cannot be sold by me unless they are registered under the
Securities Act of 1933 (the ‘‘1933 Act’’) or an exemption therefrom is available
thereunder and that the Company is under no obligation to register the Option
Shares for sale under the 1933 Act;

(iv)    in my position with the Company, I have had both the opportunity to ask
questions and receive answers from the officers and directors of the Company and
all persons acting on its behalf concerning the terms and conditions of the
offer made hereunder and to obtain any additional information to the extent the
Company possesses or may possess such information or can acquire it without
unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to clause (ii) above;

(v)    I am aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;

(vi)    my rights with respect to the Option Shares shall, in all respects, be
subject to the terms and conditions of this Company’s 2000 Performance Equity
Plan and this Agreement; and

(vii)    in the absence of an effective registration statement under the 1933
Act, the certificates evidencing the Option Shares shall bear the following
legend:

‘‘The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.’’

6


--------------------------------------------------------------------------------


Kindly forward to me my certificate at your earliest convenience.

Very truly yours,

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
                                                                        
(Signature) [spacer.gif] [spacer.gif]
                                                                        
(Address)
                                                                        
(Print Name) [spacer.gif] [spacer.gif]
                                                                        
(Address)   [spacer.gif] [spacer.gif]
                                                                        
(Social Security Number) [spacer.gif]

7


--------------------------------------------------------------------------------
